Citation Nr: 1403321	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) and/or Veterans' Educational Assistance Program (VEAP).


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muscogee, Oklahoma that denied the Veteran's request for education benefits.

FINDINGS OF FACT

The Veteran entered active duty on September 1976 and was honorably discharged from service in April 1980 after completing more than three years of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to educational assistance under the provisions of Chapter 30, Title 38, United States Code, Montgomery GI Bill (MGIB) benefits, have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2013). 

2.  The criteria for entitlement to educational assistance under the provisions of Chapter 32, Title 38, United States Code, VEAP benefits, have not been met.  38 U.S.C.A. § 3221 (West 2002); 38 C.F.R. § 21.5040 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in January 2011 identified the evidence considered and advised the Veteran of the reasons why the claim remained denied.     

The Veteran was advised of her entitlement to a hearing before the RO's Decision Review Officer and/or before the Board, but she has not requested such a hearing.  Further, the Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Veteran, and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Chapter 30 of Title 38, U.S. Code for MGIB benefits sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-21.  VA will pay MGIB benefits to an eligible veteran while he is pursuing approved courses in a program of education. 38 C.F.R. § 21.7130.  A threshold requirement for MGIB benefits is the completion of certain requisite service.  I 38 U.S.C.A. § 3011.  In order to be entitled to MGIB benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985 and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a). 

Chapter 32 of Title 38, U.S. Code for VEAP benefits sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-43.  A threshold requirement for VEAP benefits is the completion of certain requisite service.  38 U.S.C.A. § 3221.  In order to be entitled to VEAP benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after January 1, 1977 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  38 U.S.C.A. § 3202.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.   38 U.S.C.A. § 3221.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221, 3222; 38 C.F.R. §§ 21.5040, 21.5052. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the education file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is shown to have served on active duty from September 17, 1976, through April 1, 1980.  The file does not show, and the Veteran has not asserted, that she had any periods of qualifying active duty after April 1980.

The Veteran's present claim for education benefits was filed in August 2010.  In it, she requested VA education benefits under 38 U.S.C.A. Chapter 30 and/or under 38 U.S.C.A. Chapter 32.  The August 2010 decision on appeal denied entitlement to education benefits under 38 U.S.C.A. Chapter 32 (VEAP) because the Veteran's period of service (September 1976 to April 1980) is outside the eligibility range for that program, which is for veterans who entered active service after December 31, 1976 and before July 1, 1985.  The rating decision also denied eligibility for education benefits under 38 U.S.C.A. Chapter 30 (MGIB) because the delimiting date for such benefits expired in 1990.

In her Notice of Disagreement (NOD), received in October 2010, the Veteran asserted that she was previously unable to use her education benefits because of mental health problems.  In her substantive appeal, received in February 2011, the Veteran stated that during the period in which she was eligible to receive benefits she was on drugs and had mental health issues.  She cited having been treated by VA in 1989 for substance abuse.  She stated she continued to have mental health issues but was currently unemployed and wanted educational benefits in order to obtain work and thus be able to support herself and her son.

The Veteran entered active service in September 1976.  Therefore, she does not meet the eligibility requirements for Chapter 30 MGIB benefits since she did not become a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A).  Likewise, the Veteran does not meet the initial eligibility requirements for Chapter 32 VEAP benefits since she did not enter active duty 
as a member of the Armed Forces between December 31, 1976 and July 1, 1985.  38 U.S.C.A. § 3221(a).  In short, the Veteran's service does not qualify her for either educational program.

The Board acknowledges that the RO denied her claim for Chapter 30 MGIB benefits because the delimiting date expired rather than denying her claim for lack of basic eligibility.  To the extent the Veteran actually has basic eligibility to Chapter 30 MGIB benefits despite having entered service prior to June 30, 1985, the Board will address the claim in the alternative.

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or servicemember beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 C.F.R. § 21.7050.

The time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension with the time specified in 38 C.F.R. § 21.1033(c) as noted above; and, (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 C.F.R. § 20.7051(a).

Review of the evidence above demonstrates the Veteran did not request an extension of the delimiting date within the requisite one-year period, and she has not shown or asserted that her eventual request in August 2010 was submitted within one year after recuperating from a disability.  Rather, she has simply asserted that she would have filed a timely request for education benefits but did not do so because of her drug abuse.  

In that regard, 38 C.F.R. § 21.7051(2) provides that extension of delimiting date may be considered if a veteran was prevented from initiating or completing the chosen program of education because of a mental disability that did not result from the veteran's willful  misconduct.  Further, VA will not consider the disabling effects of chronic alcoholism to be the result of chronic misconduct.  It must be clearly shown by medical evidence that such a program of education was infeasible.

"Drug abuse" as cited by the Veteran is considered to be willful misconduct and is not considered to be a qualifying disability under 38 C.F.R. § 21.7051(2).  In any event, the provisions of 38 U.S.C.A. § 3031(d), on which 38 C.F.R. § 20.7051(a) is based, clearly demonstrate that both conditions listed in 38 C.F.R. § 20.7051(a) must be met - i.e., the applicant must have been prevented from pursuing a course of education by a disability, and the request for extension must be timely filed.  Because the Veteran's request for extension was not timely filed, it cannot be considered.

While the Board is sympathetic towards the Veteran, the Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Because the evidence in this case demonstrates that the Veteran does not actually have the requisite service for eligibility for Chapter 30 benefits, and in the alternative, did not file a request for extension within the required period, her request for education benefits under the MGIB must be denied.  Moreover, she does not have the requisite service to establish eligibility for Chapter 32 benefits.  Accordingly, her appeal must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to educational assistance under Chapter 30, Title 38, United States Code for MGIB benefits is denied.

Entitlement to educational assistance under Chapter 32, Title 38, United States Code for VEAP benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


